First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

Status of the Application
Claims 11, 12, 16, 17, 19, 20 and 24-30 are pending in the present application.  Claims 25-30 stand withdrawn from further consideration as being drawn to a nonelected invention.  Claims 11, 12, 16, 17, 19, 20 and 24 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The rejection of claim 23 under 35 USC 112, second paragraph is made moot by the cancellation of the instant claim.
The rejection of claims 11, 12, 16, 17, 19, 20 and 24 under 35 USC 112, second paragraph is maintained.
Applicant continues to argue the claims are sufficiently definite and describes the improvement of subject’s microbiome and metabolic.  Applicant’s argument was considered but not persuasive for the following reasons.
As discussed in the previous Office Action, the issue is not the use of the term “about” but the combination with other terms such as “up to”, “from” and “at least”.  
As argued by applicant, the term “about” is defined as:

    PNG
    media_image1.png
    93
    484
    media_image1.png
    Greyscale
However, the combination of “about” with other terms such as “up to”, “from” and “at least” render the claimed amount(s) unclear.  If, as defined by the specification, “about” is construed as referring to the endpoint(s) of any range, than what is intended by the phrase “up to about” or “from about” or “at least about”?  If the terms “up to”, “from” and “at least” are not necessary to the definition of the claimed amounts, it is suggested that said phrases be deleted or clarification of the cited terms, not just “about”, is requested.
	
In regards to the phrase “improving the microbiome and metabolic profile of a subject”, applicant reference to paragraphs [0046]-[0056] of the present specification is noted.  However, said paragraphs define the composition but do not define what is meant by the above-mentioned phrase.  As stated in the previous Office Action, how does and what does the skilled artisan measure to indicate said improvement in microbiome and metabolic profile of said subject.


Claim Rejections - 35 USC § 103
The rejection of claim 23 under 35 USC 103 over Gonzalez (US 2014/0093614) in view of Zhang et al. (Current Microbiology, vol. 59, 2009) is made moot by the cancellation of the instant claim.

The rejection of claims 11, 12, 16, 17, 19, 20 and 24 under 35 USC 103 over Gonzalez (US 2014/0093614) in view of Zhang et al. (Current Microbiology, vol. 59, 2009) is withdrawn.

Claims 11, 12, 16, 17, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2014/0093614) in view of Zhang et al. (Current Microbiology, vol. 59, 2009), Guilloteau et al., (Nutrition Research Review, vol. 23, 2010 cited by applicant on IDS submitted 01/23/2015) and Paap (All About Feed, vol. 22, 2014).
Gonzalez (2014/0093614) entitled “Probiotic Stabilization” teaches in paragraph 6 line 3, an infant formula or children’s nutrition product for administration to a pediatric subject. In paragraph 37 the composition is nutritionally complete and contains proteins (in an amount from about 1 to about 7g/100 kcal, see paragraph [0095]), carbohydrates (in an amount from 5-25g/100 kcal, see paragraph [0109]) and lipids (in an amount from about 1 to about 7g/100 kcal, see paragraph [0092]).  In paragraph prebiotics and probiotics are taught. In paragraphs 97 and 98 non-human lactoferrin is included, particularly bovine (in an amount of from 5-16 mg/100kcal, see paragraph [0098]-[0099]). The compositions may further comprise long chain polyunsaturated fatty acids (see paragraph [0110]). The composition may further comprise bacterial metabolites including e.g. amino acids and fatty acid, e.g. short chain fatty acids such as butyric acid (paragraphs [0037] and [0047]).  See also claims 1-16 of Gonzalez.
Gonzalez does not expressly teach that short chain fatty acids such as butyric acid are produced by microbiota fermentation.

However,
Zhang et al. teaches that butyrate is produced on an industrial scale via microbiota fermentation and that organic acids produced by fermentation are preferred over their chemically synthesized counterparts for food additives and pharmaceutical products (page 657, Introduction heading);
Guilloteau et al. teaches butyrate has multiple effects, including providing epithelial cells with energy, markedly increasing epithelial proliferation and differentiation, and improves colonic barrier function (see the entire article, especially page 373, Effects of butyrate on gastrointestinal epithelial cell functions); and is a helpful feed additive even at very low doses and especially when ingested soon after birth, as it enhances performance and controls gut health disorders caused by bacterial pathogens (see Abstract and page 378, Concluding remarks and perspectives); and
Paap et al. teaches butyrate is an essential energy source for cells in the intestinal tract, benefits the immune system of animals and holds antibacterial activity (see the entire article, especially Abstract).  The reference also teaches that butyrate is only produced in small quantities in newborn animals and, thus, “supplementation of milk formula and starter diets with butyrate contribute to enhanced development of the intestinal mucosa and improvement of digestive processes” in neonatal calves and piglets (see Conclusions).

Therefore it would have been prima facie obvious to one of ordinary skill in the art to utilize butyrate produced by microbiota fermentation in the product of Gonzalez, since as taught by the prior art butyrate produced by fermentation are preferred over their chemically synthesized counterparts for food additives.  The motivation to specially add the fatty acid butyrate is based on the teachings of the prior art, as evidenced by Guilloteau and Paap, that butyrate has multiple effects and that addition to milk formula and starter diets of infants would enhance performance and controls gut health.
While Gonzalez et al does not expressly teach that the administration of the composition improves the microbiome and metabolic profile of a pediatric subject, Guilloteau and Paap teach that butyrate has multiple effects and that addition to milk formula and starter diets of infants would enhance performance and controls gut health.  Additionally, prebiotics, as known in the art and set forth in the present specification are:

    PNG
    media_image2.png
    93
    600
    media_image2.png
    Greyscale
 (see paragraph [0031]).  Therefore, based on the knowledge of prebiotics/probiotics, the skilled artisan would have the reasonable expectation that the composition of Gonzalez would promote growth of beneficial microorganism in the intestines.

Response to Arguments
Applicant’s argues
impermissible hindsight;
none of the cited references teaches the composition would have any effect on the pediatric subject’s microbiome or metabolic profile or that bacterial metabolites can be produced by microbiota fermentation as disclosed in the present application;
while Zhang may disclose methods of industrial fermentation to produce butyric acid, including bacterial fermentation, the skilled artisan would not have any motivation to look to Zhang based on the teachings of Gonzalez; and
the claimed composition and amounts are different from the ingredients and amounts taught in Gonzalez and are not cured by Zhang.
Applicant’s argument was considered but not persuasive for the following reasons.
First, as noted above, the rejection was amended to add Guilloteau and Paap.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).  As discussed above, Gonzalez specifically teaches each ingredient of the claimed composition except butyrate.  However, the reference teaches a nutritionally complete composition would include a fatty acid and as taught by Guilloteau and Paap, the addition of butyrate to an infant diet would enhance performance and control gut health disorders caused by bacterial pathogens or would contribute to enhanced development of the intestinal mucosa and improvement of digestive processes.  Zhang teaches the use of butyrate obtained by bacterial fermentation is preferred as food additive.  Based on the teachings of the secondary references, the specific addition of butyrate obtained by bacterial fermentation would be prima facie obvious.
As noted by applicant, Zhang discloses methods of industrial fermentation to produce butyric acid and as shown in Table 1 teaches butyrate-producing bacteria:

    PNG
    media_image3.png
    272
    691
    media_image3.png
    Greyscale
.  

Lastly, applicant argues the claimed composition and amounts are different from the ingredients and amounts taught in Gonzalez and are not cured by Zhang.
As shown above, the claimed ingredients and amounts are encompassed by the teachings of Gonzalez.  The motivation to add butyrate is based on the knowledge in the art at the time of the present invention of the importance of the compound in infant diet as evidenced by Guilloteau and Paap.  Zhang was utilized for its teaching of the preference of fermentation-based production of butyrate as additive for human consumption.  
Applicant has not provided any evidence on record that the composition of the claimed composition would have properties not possessed by the prior art composition.
For these reasons, the claims are rejected as indicated above.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628